     Case 3:19-cv-01824-LAB-RBM Document 13 Filed 06/17/20 PageID.87 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                         · UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEVE HARRINGTON,                                 Case No.: 3:19-cv-1824-LAB-RBM
12                                    Petitioner,
                                                        ORDER DENYING MOTION FOR
13    v.                                                APPOINTMENT OF COUNSEL
14    PATRICK COVELLO, Warden,
15                                  Respondent.         [Doc. 11]
16
17                                      I.     INTRODUCTION
18         Petitioner Steve Harrington ("Petitioner"), a prisoner proceeding pro se and in forma
19 pauperis on a Petition for Writ of Habeas Corpus (the "Petition"), filed a "Request for
20   Extension of Time to Amend and Appointment of Counsel." (Doc. 11 at 7-8.) Petitioner
21   included this request within his Opposition to Respondent Patrick Covello's
22   ("Respondent") Motion to Dismiss the Petition. (Id. at 1-6.) Combining an opposition
23   brief and a motion within the same filing violates Civil Local Rule 5.l(m). See CivLR
24   5.l(m) (stating, "[a]ll documents submitted for filing must be filed and captioned
25   separately.") (emphasis added). Nonetheless, pro se litigants are relieved from "strict
26   application of procedural rules." See Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir.
27   2013). Liberally construing Petitioner's filing, it is construed as a Motion for Appointment
28

                                                    1
                                                                              3: l 9-cv-1824-LAB-RBM
     Case 3:19-cv-01824-LAB-RBM Document 13 Filed 06/17/20 PageID.88 Page 2 of 5



 1 of Counsel ("Motion"). 1 See Knaubert v. Goldsmith, 791 F .2d 722, 729 (9th Cir. 1986)
2    (stating, "[t]he procedures employed by the federal courts are highly protective of a pro se
3 petitioner's rights. The district court is required to construe a prose petition more liberally
4 than it would construe a petition drafted by counsel.") (citations omitted). For the reasons
 5 discussed below, Petitioner's Motion is DENIED.
 6                                        II.     BACKGROUND
 7          According to the Petition, Petitioner was convicted of first-degree burglary and
 8 sentenced in the San Diego County Superior Court. (Doc. 1 at 1 (citing San Diego Cnty.
 9   Super. Ct. Case No. SCD216977); Doc. 7-1 Ex. 1, at 10-11.) The California Court of
10 Appeal affirmed Petitio~er's judgment of conviction. (Doc. 1 at 2-3 (citing Cal. Ct. App.
11   Case No. D056964); Doc. 7-1 Ex. 2, at 15-20.) Petitioner alleges he filed a petition with
12 the California Supreme Court to review the court's decision, but he did not indicate a result
13   or list a case number. (Doc. 1 at 3.) On May 2, 2019, the California Court of Appeal
14   denied Petitioner's habeas petition. (Id. at 3-4 (citing Cal. Ct. App. Case No. HC21267).)
15   On May 31, 2019, Petitioner filed a petition for writ of habeas corpus in the California
16   Supreme Court. (Id. at 4 (citing Cal. Case No. S256097).) The California Supreme Court
17 denied the petition. (Id.)
18          On September 20, 2019, Petitioner filed the Petition in this Court.                    (Doc. 1.)
19 Liberally construing the Petition, Petitioner has two contentions: (1) he is eligible for early
20   parole consideration under Proposition 57 ("Prop 57'') of the California Constitution; and
21   (2) the California Department of Corrections and Rehabilitation erred in excluding
22 Petitioner from Prop 57 early parole in violation of the Equal Protection Clause of the
23   Fourteenth Amendment. (Doc. I at5-6); CAL. CONST. art. I,§ 32, subd. (a)(l); U.S. CONST.
24   amend. XIV,§ 1. On January 28, 2020, Respondent filed a Motion to Dismiss for failure
25
26
     1 As to Petitioner's "request for extension oftime to amend," the undersigned addresses this request in a
27   contemporaneously-filed Report and Recommendation of U.S. Magistrate Judge re: Respondent's
28   Motion to Dismiss and Petitioner's Motion to Amend Petition. Thus, the only issue before the Court is
     Petitioner's Motion for Appointment of Counsel.

                                                         2
                                                                                         3: l 9-cv-1824-LAB-RBM
     Case 3:19-cv-01824-LAB-RBM Document 13 Filed 06/17/20 PageID.89 Page 3 of 5


 1 to state a claim. (Doc. 7.) As state above, Petitioner filed an Opposition to the Motion to
2    Dismiss and combined the instant Motion within those papers. (Doc. 11.)
3                                       III.   APPLICABLE LAW
4           The Sixth Amendment right to counsel does not extend to federal habeas corpus
5    actions by state prisoners. See Pennsylvania v. Finley, 481 U.S. 551, 554-55 (1987)
6    (stating, "we have never held that prisoners have a constitutional right to counsel when
7    mounting collateral attacks upon their convictions . . . the right to appointed counsel
 8   extends to the first appeal of right, and no further."); e.g., Chaney v. Lewis, 801 F.2d 1191,
9    1196 (9th Cir. 1986). Financially eligible habeas petitioners seeking relief under 28 U.S.C.
10   § 2254 may obtain representation whenever the court "determines that the interests of
11   justice so require." 18 U.S.C. § 3006A(a)(2)(B); e.g., Terrovona v. Kincheloe, 912 F.2d
12   1176, 1181 (9th Cir. 1990). The interests of justice require appointment of counsel when
13   the court conducts an evidentiary hearing on the petition or utilizes the discovery process.
14   See Terrovona, 912 F.2d at 1177, 1182; see also Rules 6(a) & 8(c), Rules Governing 28
15   U.S.C. § 2254 Cases (amend. Dec. 1, 2019).          Otherwise, appointment of counsel is
16   discretionary. See Terrovona, 912 F.2d at 1177.
17          Prisoners "applying for habeas relief are not entitled to appointed counsel unless the
18   circumstances of [the] case [require appointment] to prevent due process violations."
19   Chaney, 801 F.2d at 1196 (citations omitted). Appointing counsel is within the court's
20   discretion; in deciding appointment of counsel, the court "must evaluate the likelihood of
21   success on the merits as well as the ability of the petitioner to articulate his claims pro se
22   in light of the complexity of the legal issues involved." Weygandt v. Look, 718 F.2d 952,
23   954 (9th Cir. 1983); see also Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). In
24    addition, appointment of counsel may be necessary if the petitioner has such limited
25    education that they are incapable of presenting their claims. Hawkins v. Bennett, 423 F.2d
26    948, 950 (8th Cir. 1970).
27   Ill
28    III

                                                   3
                                                                                3: l 9-cv-1824-LAB-RBM
     Case 3:19-cv-01824-LAB-RBM Document 13 Filed 06/17/20 PageID.90 Page 4 of 5


 1                                       IV.    DISCUSSION
2           Here, appointment of counsel is unwarranted. First, the interests of justice do not
3    require appointment of counsel.       The record is adequately developed: no evidentiary
4    hearing or use of the discovery process is warranted nor expected. See Terrovona, 912
5    F .2d at 1177, 1182. As noted in Knaubert, "unless an evidentiary hearing is held, an
6    attorney's skill in developing and presenting new evidence is largely superfluous; the
7    district court [may] rely on the state court record alone." 791 F .2d at 729 ( citation omitted).
 8   Presently, there is no indication an attorney would present additional compelling arguments
 9   or facts, so appointment is unwarranted. See LaMere v. Risley, 827 F.2d 622,626 (9th Cir.
10   1987).
11            Likewise, the circumstances of this case do not require appointment of counsel to
12   prevent a due process violation. Chaney, 801 F.2d at 1196 (citations omitted). Petitioner
13   has not demonstrated an inability to present his claims. Rather, Petitioner has sufficiently
14   represented himself to date and appears to grasp the issues and facts of his case. In fact,
15   the Petition was pleaded sufficiently to warrant this Court's Order Requiring a Response
16   to the Petition. (Doc. 5.) Moreover, Petitioner has not asserted mental incapacity or
17   extreme complexity of legal issues. Petitioner included within his filing a declaration from
18   an inmate who assisted him with his papers. (Doc. 11 at 8.) The inmate declared that he
19   assisted Petitioner, because "the law library has no paralegal assistant and fails to provide
20   proper assistance to" indigent inmates. (Id.) But as mentioned, Petitioner appears capable
21   of presenting his arguments, and there is no indication an attorney would present additional
22   compelling arguments. See LaMere, 827 F.2d at 626.
23            The Motion cites the "Massiah Doctrine" to support Petitioner's argument. (Doc.
24    11 at 7-8 (citing Massiah v. U.S., 377 U.S. 201 (1964).) In Massiah, the Court held the
25   government violated petitioner's rights by eliciting and using incriminating statements
26   post-indictment and in the absence of counsel. (Jd. at 206.) Here, Petitioner does not assert
27    any pre-trial issues, incriminating statements used against him, or any explanation as to the
28

                                                     4
                                                                                   3:19-cv-1824-LAB-RBM
     Case 3:19-cv-01824-LAB-RBM Document 13 Filed 06/17/20 PageID.91 Page 5 of 5



 1   applicability of Massiah in post-conviction habeas cases. (Doc. 11 at 7-8.) The issues in
 2   Massiah are not present here, therefore Massiah is inapplicable.
 3         As to financial eligibility for appointment of counsel, it is possible Petitioner is
 4   eligible. Petitioner has shown enough to proceed in forma pauperis and is likely financially
 5   eligible should appointment be warranted. (Docs. 3-4.) But even liberally construing the
 6   Petition, the Court does not find appointment of counsel is warranted for the reasons
 7   outlined above.
 8         In sum, the record is adequately developed. Petitioner's mental incapacity is not at
 9   issue. Nor is there extreme complexity oflegal issues. Rather, Petitioner has demonstrated
10   an ability to present his claims pro se. In light of all of the foregoing, appointment of
11   counsel is not warranted at this time.
12                                     V.     CONCLUSION
13         For the foregoing reasons, Petitioner's Motion is DENIED, without prejudice.
14   DATE: June 17, 2020
15
16
17                                            ~ o
                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                              3:19-cv-1824-LAB-RBM
